Citation Nr: 0934549	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-34 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho

Appropriately 
THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1953 until 
February 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's tinnitus was found to be 10 percent 
disabling from October 21, 2002.  Major depressive disorder, 
claimed as posttraumatic stress disorder, was found to be 30 
percent disabling from June 2, 2005.  His bilateral hearing 
loss disability was found to be 50 percent disabling from 
October 18, 2006.

2.  The Veteran has not engaged in substantially gainful 
employment since 1985.

3.  The Veteran is unable to secure or follow a substantially 
gainful occupation due to his service connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Applicable Laws and Regulations

The Veteran claimed entitlement to TDIU due to his service-
connected disabilities.  A total rating based on 
unemployability due to service-connected disabilities may be 
granted if the service-connected disabilities preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

The central inquiry is, "whether the [V]eteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Threshold Eligibility

In a March 2003 rating decision, the Veteran was granted 
service connection for bilateral hearing loss disability and 
tinnitus.  His tinnitus was found to be 10 percent disabling, 
effective October 2002.  In a January 2007 rating decision, 
the Veteran's bilateral hearing loss disability was evaluated 
as 50 percent disability, effective October 2006.  In a March 
2007 rating decision the Veteran was awarded service 
connection for major depressive disorder, claimed as 
posttraumatic stress disorder (PTSD), which was rated as 30 
percent disabling effective June 2005.

Given the above, the ratings for the Veteran's service 
connected disabilities combine to at least a 70 percent 
rating, effective since October 2006.  Therefore, the Veteran 
is eligible for consideration for a total rating for 
individual unemployability under 38 C.F.R. § 4.16(a), and the 
remaining issue is whether the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.

Factual Background and Analysis

The Veteran has claimed, throughout the record, not to have 
held substantially gainful employment since the death of his 
first wife in 1985.

In an August 2006 letter, G.M., a clinical social worker whom 
the Veteran had been seeing for bi-weekly appointments 
relating to his PTSD.  The Veteran had been experiencing 
significant increase in his PTSD symptoms including 
sleeplessness, alcohol use, isolation, anger, depression, 
hopelessness, helplessness and chronic thoughts of suicide.  
His anxiety kept him away from others and he claimed to have 
no friends.  The Veteran endorsed nightmares, overwhelming 
sense of depression, anger and near panic.  T.M. opined that 
the Veteran had not worked for years due to his PTSD 
symptoms.

In November 2006 the Veteran underwent an audiological 
evaluation.  The evaluation revealed pure tone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
90
105
105
LEFT
60
85
95
105

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 48 percent in the left ear.  
He was diagnosed with moderate to profound sensorineural 
hearing loss in the right ear and moderately severe to 
profound sensorineural hearing loss in the left ear.  Word 
discrimination was poor bilaterally.

A November 2006 letter from S.W., for whom the Veteran had 
done yard maintenance, indicated that she found the Veteran 
to be increasingly difficult to communicate with.  She stated 
that based on her experiences with him, the Veteran seemed to 
have taught himself to read lips and that phone communication 
has become difficult and often results in confusion over 
dates and times.  S.W. identified herself has a retired 
speech and hearing therapist.

In March 2007 the Veteran underwent a VA examination.  At 
that time the Veteran indicated that his only source of 
income was Social Security benefits and VA disability 
compensation.  He reported that his last employment was in 
1985 and that prior to that he had held many jobs including 
working at a chrome plating business, as a carpenter, parking 
lot sweeper and painter, sales for a delicatessen, truck 
driver, and manufacturing plant manager.  Subjectively, the 
Veteran reported that he avoids people, frequently becomes 
angry, has very little trust of others and has problems with 
short-term memory and concentration.  The examiner noted that 
the Veteran had only a marginally adequate ability to make 
reasonable and realistic life decisions.  The examiner 
indicated that the Veteran's prominent suspiciousness and 
hostility towards others is thought to be a manifestation of 
an Axis II (i.e. personality) disorder, having paranoid and 
antisocial features.  His angry mood and social avoidance 
were attributed to major depressive disorder.  The Veteran 
was diagnosed with major depressive disorder, recurrent, with 
features suggestive of PTSD and a personality disorder, not 
otherwise specified, paranoid and antisocial features.  
Finally the examiner indicated the Veteran's Global 
assessment of functioning was 65, indicative of mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well.  With regard to the 
Veteran's employability, the examiner stated that long-
standing characterological traits would likely be a 
formidable obstacle to employment.

In an October 2007 primary care note from a VA medical 
clinic, the Veteran stated that his hearing loss has kept him 
from holding down a job.  In his assessment the reviewing 
examiner echoed the Veteran's contention verifying that 
hearing loss has kept the Veteran from holding down a job. 

A November 2007 letter submitted by a psychologist, Dr. R.E.  
Following a two hour interview R.E. indicated that depression 
and PTSD both play a part in the Veteran's social withdrawal.  
R.E. stated that it was difficult for him to imagine that the 
Veteran would succeed in the daily demands of competitive 
employment without considerable successful intervention.  He 
went on to note that the Veteran had already undergone 
considerable counseling without much change.  He diagnosed 
the Veteran as having chronic depression and PTSD with likely 
auditory interference with everyday social interactions.

The Veteran's former employer, J.G., submitted two letters in 
support of the Veteran's claim.  In her November 2006 letter, 
she stated that the Veteran does not go out much with friends 
and that background noise, in particular, seems to affect his 
ability to carry on a conversation.  In April 2008 J.G. 
indicated that she had employed the Veteran in 1998 for three 
to four months, working two days a week mixing feed for worms 
at a bait business.  After receiving numerous complaints from 
other employees she was forced to let him go.  J.G. indicated 
that the Veteran was unable to get along with others in his 
work area and that his antisocial behavior left her no choice 
but to dismiss him.

In a November 2007 statement the Veteran indicated that his 
combined disabilities, specifically PTSD and bilateral 
hearing loss, have made it impossible for him to obtain 
substantial gainful employment.  In April 2008 the Veteran 
pointed out that he had tried to work in 1998 at the 
aforementioned bait business operated by J.G. but was unable 
to get along with others.  He also indicated that he had held 
some odd jobs around his neighborhood but was forced to stop 
as he could not "deal with people."

The Board notes that the Veteran is competent to give 
evidence about what he has experienced.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent evidence of record does link the Veteran's 
unemployment to his service connected disabilities.  As 
discussed an April 2008 a VA examiner stated that the 
Veteran's bilateral hearing loss disability had kept the 
Veteran from holding down a job.  In a statement of the case 
sent to the Veteran in October 2008, the RO characterized 
this opinion as merely a restatement of what the Veteran had 
told the VA physician.  The Board does not agree with the 
RO's assessment and reads the physician's statement as 
indicating only what it says; that the Veteran's bilateral 
hearing loss disability had kept the Veteran from holding 
down a job.

The Board notes that the ability to maintain any gainful 
employment is not the standard by which TDIU is awarded under 
the law.  Rather 38 C.F.R. § 4.16 requires that Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities are 
rated as totally disabled. 38 C.F.R. § 4.16(b) (2008).  

The Board is fully aware that there is some negative 
evidence, to include the results of a VA examination in 2007.  
However, it appears that this is the only examiner to 
diagnose a personality disorder and the examination report 
provides little information that would justify the diagnosis 
or the reasoning for separating the manifestations.  At this 
time, the Board finds the opinion to be unconvincing.  
Regardless, the opinion does not take into account the 
cumulative effect of all service-connected disability.


ORDER

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of VA benefits.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


